20-2907
     Yuan v. Garland
                                                                              BIA
                                                                        Poczter, IJ
                                                                     A209 163 956
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of October, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            SUSAN L. CARNEY,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   JIAN DI YUAN,
15            Petitioner,
16
17                     v.                                  20-2907
18                                                         NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Robert J. Adinolfi, Esq., New
25                                     York, NY.
26
27   FOR RESPONDENT:                   Brian M. Boynton, Acting Assistant
28                                     Attorney General; Anthony P.
 1                                 Nicastro, Assistant Director;
 2                                 Sherease Pratt, Senior Litigation
 3                                 Counsel, Office of Immigration
 4                                 Litigation, United States
 5                                 Department of Justice, Washington,
 6                                 DC.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Jian Di Yuan, a native and citizen of The

12   People’s Republic of China, seeks review of an August 4, 2020

13   decision of the BIA affirming a June 20, 2018 decision of an

14   Immigration Judge (“IJ”) denying his application for asylum,

15   withholding   of   removal,    and       relief   under   the   Convention

16   Against Torture (“CAT”).       In re Jian Di Yuan, No. A 209 163

17   956 (B.I.A. Aug. 4, 2020), aff’g No. A 209 163 956 (Immig. Ct.

18   N.Y.C. June 20, 2018).        We assume the parties’ familiarity

19   with the underlying facts and procedural history.

20       As an initial matter, we find no merit in Yuan’s due

21   process arguments that the IJ’s decision lacks sufficient

22   reasoning and that the BIA exhibited bias by warning in its

23   written decision that an individual who fails to depart after

24   an order of removal will incur a fine.               To establish a due

                                          2
 1   process violation,       the      noncitizen    must     show   that      he   was

 2   denied      the   opportunity      to   be     heard     “in    a    meaningful

 3   manner,” Burger v. Gonzales, 498 F.3d 131, 134 (2d Cir. 2007)

 4   (quotation marks omitted), and that the “alleged shortcomings

 5   have prejudiced the outcome of his case,” Garcia-Villeda v.

 6   Mukasey, 531 F.3d 141, 149 (2d Cir. 2008).                An IJ is required

 7   to conduct “a certain minimum level of analysis . . . if

8    judicial review is to be meaningful.” Poradisova v. Gonzales,

9    420 F.3d 70, 77 (2d Cir. 2005). The IJ’s decision here

10   satisfies this requirement because, as discussed below, the

11   IJ   made     specific      findings    in     support    of    her       adverse

12   credibility determination.           The BIA’s notice of the possible

13   fine was an accurate restatement of the civil penalties for

14   failure to depart, see 8 U.S.C. § 1324d, and its notice does

15   not evidence bias because the agency is statutorily required

16   to inform the noncitizen of the penalties he or she might

17   incur for failure to depart, see id. § 1229a(c)(5) (“If the

18   immigration judge decides that the alien is removable and

19   orders the alien to be removed, the judge shall inform the

20   alien    of   the   right    to    appeal    that   decision        and   of   the

21   consequences for failure to depart under the order of removal,


                                             3
 1   including civil and criminal penalties.”).

 2       We have reviewed the IJ’s decision as the final agency

 3   determination.       See Shunfu Li v. Mukasey, 529 F.3d 141, 146

 4   (2d Cir. 2008).         We review the IJ’s adverse credibility

 5   determination under a substantial evidence standard, see Hong

 6   Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018), and “the

 7   administrative findings of fact are conclusive unless any

 8   reasonable adjudicator would be compelled to conclude to the

 9   contrary,” 8 U.S.C. § 1252(b)(4)(B).

10       The   IJ     may,    “[c]onsidering      the   totality   of   the

11   circumstances,” base a credibility finding on inconsistencies

12   in an applicant’s statements or between his statements and

13   other evidence, “without regard to whether an inconsistency,

14   inaccuracy, or falsehood goes to the heart of the applicant’s

15   claim.”   8 U.S.C. § 1158(b)(1)(B)(iii).           “We defer . . . to

16   an IJ’s credibility determination unless, from the totality

17   of the circumstances, it is plain that no reasonable fact-

18   finder could make such an adverse credibility ruling.”             Xiu

19   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

20   Hong Fei Gao, 891 F.3d at 76.          Here, the inconsistencies,

21   omissions,     and    lack   of   reliable   corroboration    provide


                                        4
 1   substantial     evidence       for    the        IJ’s   adverse      credibility

 2   determination.

 3         The IJ reasonably relied on inconsistencies related to

 4   Yuan’s alleged arrests for attending an underground church

 5   and      protesting      a     land     dispute.              See     8     U.S.C.

 6   § 1158(b)(1)(B)(iii).           First, Yuan testified that he was

 7   arrested in April 2014 for attending an underground church

 8   service, but his brother’s letter states that this arrest

 9   occurred months earlier, in February 2014.                     The IJ was not

10   required to credit Yuan’s explanation that his brother might

11   have misremembered.          See Majidi v. Gonzales, 430 F.3d 77, 80

12   (2d Cir. 2005) (“A petitioner must do more than offer a

13   plausible explanation for his inconsistent statements to

14   secure relief; he must demonstrate that a reasonable fact-

15   finder     would    be      compelled       to    credit      his    testimony.”

16   (quotation marks omitted)).

17         Second,      Yuan’s    oral     testimony         was   both   internally

18   inconsistent and inconsistent with his written                            affidavit

19   regarding the date on which he was arrested for protesting

20   the government’s taking of his family’s land: in his affidavit

21   he stated that he was arrested on March 25, 2016; at his


                                             5
 1   hearing, he testified on direct examination that the protest

 2   and arrest took place almost two weeks earlier, on March 12,

 3   2016; and when counsel for DHS cross-examined him about the

 4   land dispute, Yuan stated that the arrest took place two years

 5   earlier, on March 25, 2014.   The IJ was not required to accept

 6   Yuan’s statement on redirect that the land seizure and protest

 7   occurred in 2016 in light of the inconsistent dates he gave

 8   earlier.   See Siewe v. Gonzales, 480 F.3d 160, 167–68 (2d

 9   Cir. 2007) (holding that a reviewing court defers to the

10   agency where there are two possible interpretations of the

11   record).

12       Third, Yuan testified that his brother paid a fine to

13   obtain Yuan’s release from detention. His brother’s letter

14   says, however, that Yuan “was beaten and paid five thousand

15   RMB and released after six days.”     The IJ’s interpretation

16   of these statements as inconsistent was reasonable based on

17   the language of the letter and the lack of any indication

18   that his brother paid the fine.    The IJ was not compelled to

19   credit Yuan’s explanation for the inconsistency—that his

20   brother was elderly—because his brother reported other facts

21   and exact dates consistent with Yuan’s written statements.


                                    6
 1   See Majidi, 430 F.3d at 80.

 2          The IJ also reasonably relied on the omission from Yuan’s

 3   affidavit of any mention of an earlier arrest related to his

 4   church-going.        See Xiu Xia Lin, 534 F.3d at 167 (upholding

 5   adverse credibility determination based on inconsistencies

 6   and omissions).        Yuan testified that he was arrested in June

 7   2002 for attending an underground church service, but he did

 8   not mention the arrest in his affidavit.               The IJ did not err

9    in relying on the omission because the affidavit included

10   other details from that year, including allegations that they

11   began attending the local church in June 2002 to deal with

12   the pain of the fact that Yuan’s wife was forced to have an

13   abortion.     Thus, Yuan might reasonably be expected to mention

14   an   arrest   that     occurred   in   the     same   month   as    he    began

15   attending church.       See Hong Fei Gao, 891 F.3d at 78–79 (“[I]n

16   assessing the probative value of the omission of certain

17   facts, an IJ should consider whether those facts are ones

18   that    a   credible    petitioner         would   reasonably      have   been

19   expected to disclose under the relevant circumstances.”).

20          The other omission highlighted by the IJ—that Yuan’s

21   brother’s letter omitted any report that the police continued


                                            7
 1   to   look   for    Yuan—does   not    necessarily   undermine   Yuan’s

 2   credibility.       See Hong Fei Gao, 891 F.3d at 81 (cautioning

 3   against reliance on a third-party omission that “creates no

 4   inconsistency with an applicant’s own statements” (emphasis

 5   omitted)).        But because the first omission noted and the

 6   inconsistencies described above already called Yuan’s claim

 7   into question, the IJ did not err in relying on the absence

 8   of corroboration or indeed of any mention in this letter about

 9   Yuan’s allegation that his brother told him that the police

10   continued to look for him.           See Biao Yang v. Gonzales, 496

11   F.3d 268, 273 (2d Cir. 2007) (“An applicant’s failure to

12   corroborate his or her testimony may bear on credibility,

13   because the absence of corroboration in general makes an

14   applicant unable to rehabilitate testimony that has already

15   been called into question.”).

16        Taken together, the inconsistencies, omissions, and lack

17   of corroboration constitute substantial evidence in support

18   of the IJ’s adverse credibility determination.          See 8 U.S.C.

19   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167; Likai Gao

20   v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a

21   single inconsistency might preclude an alien from showing


                                          8
 1   that an IJ was compelled to find him credible. Multiple

 2   inconsistencies would so preclude even more forcefully.”).

 3   The   adverse    credibility   determination   is   dispositive   of

 4   Yuan’s claims for asylum, withholding of removal, and CAT

 5   relief because all three claims rest on the same factual

 6   predicate.      See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

 7   Cir. 2006).

 8         For the foregoing reasons, the petition for review is

 9   DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                                   FOR THE COURT:
12                                   Catherine O’Hagan Wolfe,
13                                   Clerk of Court




                                       9